


EXECUTION VERSION
CONSENT AND THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS CONSENT AND THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of this 14th day of February, 2014 by and among
THE PRIVATEBANK AND TRUST COMPANY (“Lender”), LAWSON PRODUCTS, INC., a Delaware
corporation (“Lawson Products Delaware”), LAWSON PRODUCTS, INC., an Illinois
corporation (“Lawson Products Illinois”), DRUMMOND AMERICAN LLC, an Illinois
limited liability company (“Drummond American”), CRONATRON WELDING SYSTEMS LLC,
a North Carolina limited liability company (“Cronatron Welding”), SHIRE
DIVESTITURE COMPANY, a Nevada corporation (“Shire Divestiture”), BARON
DIVESTITURE COMPANY, an Illinois corporation (“Baron Divestiture”), and
AUTOMATIC SCREW MACHINE PRODUCTS COMPANY, INC., an Alabama corporation
(“Automatic Screw Machine”; Lawson Products Delaware, Lawson Products Illinois,
Drummond American, Cronatron Welding, Shire Divestiture, Baron Divestiture and
Automatic Screw Machine are individually referred to herein each as a “Borrower”
and collectively as “Borrowers”).
W I T N E S S E T H:
WHEREAS, Lender and Borrowers are party to that certain Loan and Security
Agreement dated as of August 8, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”);
WHEREAS, Automatic Screw Machine has informed Lender that it desires to sell to
Nelson Stud Welding, Inc., a Delaware corporation (“Buyer”), and Buyer desires
to purchase from Automatic Screw Machine, pursuant to the terms and conditions
of that certain Asset Purchase Agreement by and between Buyer, Automatic Screw
Machine, Baron Divestiture and Lawson Products Delaware dated as of October 11,
2013 (the “Purchase Agreement”), the Purchased Assets (as such term is defined
in the Purchase Agreement) (such disposition by Automatic Screw Machine, the
“Asset Disposition”), and Lawson Products Delaware desires to provide an
unsecured guaranty of the obligations of Automatic Screw Machine and Baron
Divestiture under the Purchase Agreement and the other Ancillary Documents (as
such term is defined in the Purchase Agreement) to which each is a party
pursuant to Section 11.17 of the Purchase Agreement (the “Lawson APA Guaranty”);
WHEREAS, pursuant to the terms of the Purchase Agreement and concurrently with
the consummation of the Asset Disposition, Baron Divestiture and Buyer shall
enter into the Real Property Lease (as such term is defined in the Purchase
Agreement) pursuant to which, on the terms and subject to the conditions set
forth therein, (i) Baron Divestiture shall lease to Buyer the Owned Real
Property (as such term is defined in the Purchase Agreement) (the “Real Property
Lease Transaction”) and (ii) (A) Buyer shall have the option to purchase the
Owned Real Property from Baron Divestiture and (B) Baron Divestiture shall have
the option to require Buyer to purchase the Owned Real Property from Baron
Divestiture (collectively, the “Real Property Conveyance Transaction”; and
together with the Real Property Lease Transaction, the “Real Property
Transactions”);
WHEREAS, Borrowers have requested that Lender provide certain consents and agree
to amend the Loan Agreement in certain other respects as set forth herein,
including, without limitation, to amend the Minimum EBITDA covenant set forth in
Section 14.1.1 of the Loan Agreement to reflect the sale of the Purchased
Assets; and




--------------------------------------------------------------------------------




WHEREAS, Lender is willing to provide such consents and make such amendments, in
each case, subject to the terms, conditions and other provisions hereof.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
Section 1    Incorporation of the Loan Agreement. All capitalized terms which
are not defined hereunder shall have the same meanings as set forth in the Loan
Agreement, and the Loan Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Loan
Agreement are inconsistent with the amendments set forth in Section 4 below,
such terms and provisions shall be deemed superseded hereby. Except as
specifically set forth herein, the Loan Agreement and the other Loan Documents
shall remain in full force and effect and the provisions thereof shall be
binding on the parties hereto.


Section 2    Consent to Asset Disposition, Lawson APA Guaranty and Real Property
Transactions. Effective solely upon satisfaction of each of the conditions
precedent set forth in Section 2(a) or 2(b), as applicable, and in Section 5
below, in reliance upon the representations and warranties of the Loan Parties
set forth in this Amendment, and subject to the other terms and conditions of
this Amendment:


(a)    Notwithstanding Sections 13.4 and 13.14, as applicable, of the Loan
Agreement, Lender hereby consents to each of the Asset Disposition, the Lawson
APA Guaranty and the Real Property Lease Transaction, each as set forth in the
Purchase Agreement as in effect on October 11, 2013 or the Ancillary Documents
as in effect on the date hereof, provided that the effectiveness of each such
consent is subject to the following conditions:


(i)    the Purchase Agreement and the Ancillary Documents shall be in form and
substance reasonably acceptable to Lender;


(ii)    Lender shall have received a confirmation in writing on behalf of the
Borrowers from an authorized officer of the Representative (or an agent of the
Borrowers) to the effect that the conditions for closing set forth in the
Purchase Agreement have been satisfied or waived by the appropriate party (or
parties), the closing deliveries set forth in the Purchase Agreement have been
delivered and that the Asset Disposition and Real Property Lease Transaction
have been consummated (except for receipt of the funds to pay the cash portion
of the purchase price for the Purchased Assets);


(iii)    upon receipt, the Borrowers shall immediately deliver no less than
$11,000,000.00 of the net proceeds received in connection with the Purchase
Agreement to Lender to be applied to prepay the outstanding Revolving Loans
without a reduction in the Revolving Loan Commitment; and


(iv)    the Lawson APA Guaranty is unsecured as of the Closing Date (as such
term is defined in the Purchase Agreement).




--------------------------------------------------------------------------------




(b)    Notwithstanding Sections 13.4 and 13.14, as applicable, of the Loan
Agreement, Lender hereby consents to the Real Property Conveyance Transaction,
as set forth in the Real Property Lease as in effect on the date hereof,
provided that the effectiveness of such consent is subject to the following
conditions:


(i)    each of the conditions precedent set forth in Section 2(a) of this
Amendment shall have been satisfied; and


(ii)    upon receipt, the Borrowers shall immediately deliver the proceeds
received in connection with the Real Property Conveyance Transaction to Lender
for application to the Obligations as required under Section 2.6.5(a) of the
Loan Agreement.


(c)    The foregoing consent is expressly limited to the specific transactions
described above in this Section 2, and shall not be deemed or otherwise
construed to constitute a consent to any other transaction, whether or not
similar to the transaction described above in this Section 2. Lender has granted
the consent set forth in this Section 2 in this particular instance and in light
of the facts and circumstances that presently exist, and the grant of such
consent shall not constitute a course of dealing or impair Lender's right to
withhold any similar consent or waiver in the future.


Section 3    Automatic Release of Security Interest in Purchased Assets and
Owned Real Property; Delivery of Release.


(a)    Effective solely upon satisfaction of the conditions precedent set forth
in Section 2(a) and Section 5 of this Amendment, Lender agrees (i) that all
security interests and liens granted to Lender in the Purchased Assets (for the
avoidance of doubt, excluding the Excluded Assets (as such term is defined in
the Purchase Agreement)), but not the proceeds thereof, pursuant to the Loan
Agreement shall be deemed to have automatically been released and terminated,
(ii) that Borrowers and/or Borrowers’ agent are authorized to file the UCC
amendment statement in the form attached hereto as Exhibit A, (iii) to promptly
execute and deliver to Borrowers that certain Release of Security Interest in
Trademarks in the form attached hereto as Exhibit B, which Borrowers and/or
Borrowers’ agent are then authorized to file, and (iv) to promptly execute and
deliver to Borrowers and/or Borrowers’ agent, and to authorize each of the
Borrowers and Borrower’s agent to file such other releases of liens, discharges,
terminations and other documents as any of the Borrowers may reasonably request
from time to time in order to effect and evidence the release and termination of
all liens and security interests granted to Lender in the Purchased Assets.


(b)    Effective solely upon satisfaction of the conditions precedent set forth
in Section 2(b) and Section 5 of this Amendment, Lender agrees upon consummation
of the Real Property Conveyance (i) that all security interests and liens
granted to Lender in the fixtures located in or on the Owned Real Property, but
not the proceeds thereof, pursuant to the Loan Agreement shall be deemed to have
automatically been released and terminated, and (ii) to promptly execute and
deliver to Borrowers and/or Borrowers’ agent, and to authorize each of the
Borrowers and Borrower’s agent to file such other releases of liens, discharges,
terminations and other documents as any of the Borrowers may reasonably request
from time to time in order to effect and evidence the release and termination of
all




--------------------------------------------------------------------------------




liens and security interests granted to Lender in the Owned Real Property and
the fixtures located in or on the Owned Real Property.


Section 4    Amendment of the Loan Agreement. Upon satisfaction of the
conditions precedent set forth in Sections 2(a) and 5 of this Amendment and in
reliance on the representations and warranties made by the Loan Parties set
forth herein, the Loan Agreement is hereby amended as follows:


(a)    The Loan Agreement is amended by adding the following new Section 12.2.10
to the Loan Agreement immediately following Section 12.2.9 thereof to read as
follows:


12.2.10 Purchase Agreement Notices. Promptly and in any event within fifteen
(15) Business Days of receipt thereof, with respect to the Purchase Agreement
(as defined below) and each of the other Ancillary Documents (as such term is
defined in the Purchase Agreement), deliver copies of any notices received by
any Loan Party or any Subsidiary of (x) any purchase price or other monetary
adjustments exceeding $250,000 in the aggregate, (y) any breaches or violations
or claims of any kind exceeding $250,000 in the aggregate, including, without
limitation, with respect to representations and warranties, covenants,
indemnification, guaranties or otherwise, or (z) any proposed material
amendment(s) or other material modification(s) with respect to any such
documents, together with a fully executed copy or copies of any such
amendment(s) or other modification(s) when the same becomes available solely
with respect to this clause (z).
(b)    The Loan Agreement is amended by inserting the following clause (g) into
Section 13.14 immediately following clause (f) thereof (but before the period at
the end thereof) to read as follows:


; and (g) an unsecured guaranty by Lawson Products Delaware of the obligations
of Automatic Screw Machine and Baron Divestiture under the Purchase Agreement
pursuant to Section 11.17 thereof as in effect on the date hereof
Section 5    Conditions Precedent. The effectiveness of this Amendment is
subject to satisfaction of the following conditions:


(a)    Lender shall have received a fully executed copy of this Amendment; and


(b)    The representations and warranties set forth in Section 7 below shall be
true and correct.


Section 6    Post-Closing Obligations. The Loan Parties agree to deliver to
Lender, in form and substance reasonably satisfactory to Lender, the following
items, on or before the dates specified with respect to such items, or such
later dates as may be agreed to by Lender, in its sole discretion, and the
failure of the Loan Parties to make any delivery described below, within the




--------------------------------------------------------------------------------




specified time period indicated below with respect thereto (or such later date
as may have been agreed to by Lender in its sole discretion), shall constitute
an Event of Default under the Loan Agreement: (a) within thirty (30) days
following the consummation of the Asset Disposition, the Loan Parties shall
deliver to Lender fully executed copies of the Purchase Agreement, the Ancillary
Documents and all other documents related to the Purchase Agreement, including,
without limitation, all schedules, exhibits, and other attachments related
thereto. Until all Obligations are paid in full (other than contingent
indemnification obligations for which no claims have been asserted), all Letters
of Credit are returned to the L/C Issuer for cancellation (or are Cash
Collateralized) and the Loan Documents terminate, the Loan Parties hereby
covenant and agree that the Lawson APA Guaranty shall be unsecured at all times
after the Closing Date.


Section 7    Representations and Warranties. Each Loan Party hereby represents
and warrants, in each case after giving effect to this Amendment, to Lender as
follows:


(a)    The representations and warranties of each Loan Party in the Loan
Agreement and each of the other Loan Documents to which it is a party shall be
true and correct in all material respects (provided that if any representation
or warranty is by its terms qualified by concepts of materiality, such
representation or warranty shall be true and correct in all respects) on the
date hereof, except for representations and warranties that expressly relate to
an earlier date which must be true and correct as of such earlier date;


(b)    No Default or Event of Default exists;


(c)    Each Loan Party has the power and authority to execute, deliver and
perform its obligations under this Amendment and each other document, agreement
and instrument executed by such Loan Party in connection with each of the
foregoing;


(d)    The execution, delivery and performance by each Loan Party of this
Amendment and each other document, agreement and instrument executed by such
Loan Party in connection with each of the foregoing have been duly authorized by
all necessary action; and


(e)    This Amendment and each other document, agreement and instrument executed
by each Loan Party in connection with each of the foregoing constitutes the
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditor’s rights generally or by equitable principles relating to
enforceability.


Section 8    Fees and Expenses. Borrowers agree to pay on demand all reasonable
out-of-pocket costs and expenses of or incurred by Lender, including, but not
limited to, legal expenses and reasonable attorneys’ fees, in connection with
the evaluation, negotiation, preparation, execution and delivery of this
Amendment.


Section 9    Entire Agreement. This Amendment constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all other understandings, oral or written, with respect to the subject matter
hereof.






--------------------------------------------------------------------------------




Section 10    No Modification; No Waiver. Except as expressly set forth herein,
nothing contained herein shall be deemed to constitute a waiver of compliance
with any term of condition contained in the Loan Agreement or any other Loan
Document or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, Lender reserves all rights, privileges and remedies
under the Loan Documents. All references in the Loan Documents to the Loan
Agreement shall be deemed to be references to the Loan Agreement, as amended
hereby. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Lender under the Loan
Agreement or any of the Loan Documents.


Section 11    Severability. The illegality or unenforceability of any provision
of this Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Amendment or any instrument or agreement required hereunder.


Section 12    Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of a portable document file (also known as a .pdf file)
of an executed counterpart signature page shall be effective as a manually
executed counterpart signature hereof.


Section 13    Governing Law; Other Waivers. This Amendment shall be governed and
construed in accordance with the internal laws of the State of Illinois. Section
18.11 of the Loan Agreement is incorporated herein by reference, mutatis
mutandis.


Section 14    Release. In consideration of Lender’s agreements contained in this
Amendment, each Loan Party hereby irrevocably releases and forever discharges
Lender and its affiliates, subsidiaries, successors, assigns, directors,
officers, employees, agents, consultants and attorneys (each, a “Released
Person”) of and from any and all claims, suits, actions, investigations,
proceedings or demands, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, which such Loan Party ever had or now has
against Lender or any other Released Person which relates, directly or
indirectly, to any acts of omissions of Lender or any other Released Person
relating to the Loan Agreement or any other Loan Document on or prior to the
date hereof.


[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------




(Signature Page to Consent and Third Amendment to Loan and Security Agreement)
IN WITNESS WHEREOF, the parties hereto have duly executed this Consent and Third
Amendment to Loan and Security Agreement as of the date first above written.
BORROWERS:
LAWSON PRODUCTS, INC., a Delaware corporation
    
By: /s/ Ronald J. Knutson
Name: Ronald J. Knutson
Title: Executive Vice President, Chief Financial Officer
    


LAWSON PRODUCTS, INC., an Illinois corporation
    
By: /s/ Ronald J. Knutson
Name: Ronald J. Knutson
Title: Executive Vice President, Chief Financial Officer
    


DRUMMOND AMERICAN LLC, an Illinois limited liability company
    
By: /s/ Ronald J. Knutson
Name: Ronald J. Knutson
Title: Vice President
    


CRONATRON WELDING SYSTEMS LLC, a North Carolina limited liability company
    
By: /s/ Ronald J. Knutson
Name: Ronald J. Knutson
Title: Vice President
    


AUTOMATIC SCREW MACHINE PRODUCTS COMPANY, INC., an Alabama corporation
    
By: /s/ Ronald J. Knutson
Name: Ronald J. Knutson
Title: Vise President
    




--------------------------------------------------------------------------------






(Signature Page to Consent and Third Amendment to Loan and Security Agreement)
BORROWERS (con't):
SHIRE DIVESTITURE COMPANY, a Nevada corporation
    
By: /s/ Ronald J. Knutson
Name: Ronald J. Knutson
Title: Vice President
    


BARON DIVESTITURE COMPANY, an Illinois corporation
    
By: /s/ Ronald J. Knutson
Name: Ronald J. Knutson
Title: Vice President
    




--------------------------------------------------------------------------------




(Signature Page to Consent and Third Amendment to Loan and Security Agreement)


LENDER:
THE PRIVATEBANK AND TRUST COMPANY
    
By: /s/ Joseph G. Fudacz
Joseph G. Fudacz
Managing Director




